                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


STEPHEN BURRELL,                                 §
            Plaintiff,                           §
                                                                CIVIL NO. 1:18-CV-174-RP
v.                                               §
                                                 §
METROPOLITAN LIFE INSURANCE                      §
COMPANY and DELOITTE LLP,                        §
            Defendants.

                          REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

TO:     THE HONORABLE ROBERT PITMAN
        UNITED STATES DISTRICT JUDGE

     Before the Court are cross-motions for summary judgment filed on June 21, 2019 by each of

the parties: Defendant Deloitte LLP (“Deloitte”) (Dkt. 34), Defendant Metropolitan Life Insurance

Company (“MetLife”) (Dkt. 37), and Plaintiff Stephen Burrell (“Burrell”) (Dkt. 39).

     On October 4, 2019, the District Court referred the above motions to the undersigned for

Report and Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B), Federal Rule of Civil

Procedure 72, and Rule 1(d) of Appendix C of the Local Rules of the U.S. District Court for the

Western District of Texas. Dkt. 47.

                                      I.      Background

     This is an action for disability benefits under the Employee Retirement Income Security Act

of 1974, as amended, 29 U.S.C. §§ 1001-461 (“ERISA”). Burrell is a former Billing Analyst with

Deloitte. He asserts a single cause of action for wrongful denial of benefits against Deloitte and

MetLife, in its capacity as administrator of the Deloitte Long Term Disability Plan. (Together,

Deloitte and MetLife are referred to as “Defendants.”)



                                                1
   Burrell alleges the following facts in his Amended Complaint: On April 8, 2015, Burrell ceased

working at Deloitte due to chronic fatigue syndrome, fibromyalgia, myalgia/mytosis, Epstein-Barr

virus, pain in his joints, testicular hypofunction, vitamin B-12 deficiency, constipation with

abdominal pain, irritable bowel syndrome (IBS), headaches, Hashimoto’s disease, insomnia,

memory loss, and anxiety. Dkt. 12 ¶ 24. These conditions cause chronic pain and severely limited

range of motion, and significantly curtail Burrell’s ability to engage in any exertional activity. Id.

¶¶ 52-54. Burrell’s pain is “so severe that it impairs his ability to maintain the pace, persistence

and concentration required to maintain competitive employment on a full-time basis, meaning an

8[-]hour day, day after day, week after week, month after month.” Id. ¶ 59. His medications also

cause side effects that affect his ability to work, including “sedation and cognitive difficulties.” Id.

¶ 60. Burrell alleges that he became disabled on April 9, 2015, the day after he ceased working.

Id. ¶ 25. He filed for short-term disability benefits, which were denied on May 4, 2015. Id. ¶¶ 26-

27. He then filed for long-term disability benefits, which were denied on July 28, 2016. Id. ¶ 29.

Burrell requested administrative review, and the denial of benefits was affirmed. Id. ¶¶ 32, 47.

   Burrell first filed this action for wrongful denial of benefits against MetLife alone, seeking to

recover short term and long term disability benefits “to which Plaintiff is entitled under a disability

insurance policy underwritten and administered by Defendant.” Dkt. 1 ¶ 1. Burrell then filed an

Amended Complaint adding Deloitte and maintaining the same claims. Dkt. 12. Burrell seeks

(1) declaratory judgment “that he is entitled to all past due short term and long term disability

benefits yet unpaid,” (2) retroactive payment for all short term and long term disability benefits

from October 8, 2015 to the present, and (3) an order directing “Defendant to remand claim for

future administrative review and continue to make future long term disability payments . . . until

such time as Defendant makes ad adverse determination of long-term disability consistent with

ERISA and Plaintiff’s entitlements under the Plan.” Id.

                                                   2
                                     II.    Legal Standards

   A. Summary Judgment

   Summary judgment is appropriate when there is no genuine dispute as to any material fact and

the moving party is entitled to judgment as a matter of law. FED. R. CIV. P. 56(a); Celotex Corp. v.

Catrett, 477 U.S. 317, 323-25 (1986); Washburn v. Harvey, 504 F.3d 505, 508 (5th Cir. 2007). A

dispute regarding a material fact is “genuine” if the evidence is such that a reasonable jury could

return a verdict in favor of the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). “A fact is material if its resolution could affect the outcome of the action.” Dean v.

Phatak, 911 F.3d 286, 291 (5th Cir. 2018). When reviewing a summary judgment motion, “[t]he

evidence of the non-movant is to be believed, and all justifiable inferences are to be drawn in his

favor.” Anderson, 477 U.S. at 255. A court may not make credibility determinations or weigh the

evidence in ruling on a motion for summary judgment. Reeves v. Sanderson Plumbing Prods., Inc.,

530 U.S. 133, 150 (2000).

   Once the moving party has made an initial showing that there is no evidence to support the

nonmoving party’s case, the party opposing the motion must come forward with competent

summary judgment evidence of the existence of a genuine fact issue. Matsushita Elec. Indus. Co.

v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). Unsubstantiated assertions, improbable

inferences, and unsupported speculation are not competent summary judgment evidence, and thus

are insufficient to defeat a motion for summary judgment. Hugh Symons Grp., plc v. Motorola,

Inc., 292 F.3d 466, 468 (5th Cir. 2002). The nonmovant must identify specific evidence in the

record and articulate the precise manner in which that evidence supports its claim. Edwards v.

Cont’l Cas. Co., 841 F.3d 360, 363 (5th Cir. 2016). Rule 56 does not impose a duty on the court

to “sift through the record in search of evidence” to support the nonmovant’s opposition to the

motion for summary judgment. Adams v. Travelers Indem. Co. of Conn., 465 F.3d 156, 164
                                                 3
(5th Cir. 2006). After the nonmovant has been given the opportunity to raise a genuine factual

issue, if no reasonable juror could find for the nonmovant, summary judgment will be granted.

Miss. River Basin Alliance v. Westphal, 230 F.3d 170, 175 (5th Cir. 2000).

   Where, as here, “parties file cross-motions for summary judgment, [the court] review[s] each

party’s motion independently, viewing the evidence and inferences in the light most favorable to

the nonmoving party.” Green v. Life Ins. Co. of N. Am., 754 F.3d 324, 329 (5th Cir. 2014) (quoting

Duval v. N. Assur. Co. of Am., 722 F.3d 300, 303 (5th Cir. 2013)).

   B. ERISA

   ERISA confers jurisdiction on federal courts to review benefit determinations by plan

administrators. Firman v. Life Ins. Co. of N. Am., 684 F.3d 533, 538 (5th Cir. 2012) (per curiam)

(citing 29 U.S.C. § 1132(a)(1)(B)). ERISA authorizes a civil action by a plan participant or

beneficiary “to recover benefits due to him under the terms of the plan.” 29 U.S.C. § 1132(a)(1)(B).

“ERISA was enacted to promote the interests of employees and their beneficiaries in employee

benefit plans and to protect contractually defined benefits.” Schadler v. Anthem Life Ins. Co., 147

F.3d 388, 393 (5th Cir. 1998) (citation omitted). To maintain a claim under 29 U.S.C.

§ 1132(a)(1)(B), “the claimant must show that he or she “qualif[ies] for the benefits provided in

that plan.” Singletary v. United Parcel Serv., Inc., 828 F.3d 342, 348 (5th Cir. 2016) (citing Metro.

Life Ins. Co. v. Glenn, 554 U.S. 105, 108 (2008)). Insurance claim administrators make two

decisions when deciding whether to pay benefits: (1) finding the facts underlying the claim, and

(2) determining whether those facts establish a claim under the terms of the plan. Firman, 684 F.3d

at 538 (citations omitted).

   “When an ERISA plan lawfully delegates discretionary authority to the plan administrator, a

court reviewing the denial of a claim is limited to assessing whether the administrator abused that

discretion.” Ariana M. v. Humana Health Plan of Texas, Inc., 884 F.3d 246, 247 (5th Cir. 2018)

                                                 4
(en banc) (citing Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989)). “For plans that

do not have valid delegation clauses, the Supreme Court has held that ‘a denial of benefits

challenged under § 1132(a)(1)(B) is to be reviewed under a de novo standard.’” Id. (quoting

Firestone, 489 U.S. at 115). Standard summary judgment rules control in ERISA cases. Humana

Health Plan, Inc. v. Nguyen, 785 F.3d 1023, 1026 (5th Cir. 2015).

                            III.    The Claims Against Each Defendant

    Before addressing the merits of each motion for summary judgment, the Court must clarify

which claims Burrell asserts against each Defendant.1 In his Amended Complaint, Burrell asserts

claims for both Short Term Disability (“STD”) and Long Term Disability (“LTD”) benefits.

Dkt. 12 at 1, 12. But the Amended Complaint does not allege specific conduct by either MetLife

or Deloitte. Instead, it refers repeatedly to “Defendant” in the singular. As a result, the Amended

Complaint does not make clear whether Burrell seeks to enforce his claim for STD and LTD

benefits against both Deloitte and MetLife, or if he asserts different liability for each of the

defendants. Deloitte and MetLife note this in their motions for summary judgment. Dkt. 34 at 5-

6; Dkt. 37 at 7. Burrell’s Motion for Summary Judgment reflects the same issue. His motion uses

the singular “Defendant” again, moves for judgment only against MetLife, and addresses only the

LTD benefits. See Dkt. 39. Burrell’s motion does not brief Deloitte’s liability at all.

    Deloitte and MetLife agree, however, that Deloitte is responsible for the STD benefits, while

MetLife is responsible for the LTD benefits. Dkt. 34 at 5-6; Dkt. 37 at 7. Their motions for

summary judgment reflect that division of responsibility. Although neither Deloitte nor MetLife




1
  Appropriate defendants under ERISA include the employer, the employee benefit plan, “the party that
controls administration of the plan,” and third-party administrators who take on the responsibilities of the
administrator. LifeCare Mgmt. Servs. LLC v. Ins. Mgmt. Adm’rs Inc., 703 F.3d 835, 845 (5th Cir. 2013)
(quoting Gomez-Gonzalez v. Rural Opportunities, Inc., 626 F.3d 654, 665 (1st Cir. 2010)); Musmeci v.
Schwegmann Giant Super Markets, Inc., 332 F.3d 339, 349 (5th Cir. 2003).
                                                     5
cites any legal authority in support,2 Burrell does not dispute this in any of his briefing. Because

the Defendants agree and Burrell states no opposition, the Court construes Burrell’s submissions

to assert a claim for STD benefits against Deloitte and LTD benefits against MetLife.

    Deloitte moves for summary judgment with respect to the STD benefits. Dkt. 34. MetLife

moves for summary judgment with respect to the LTD benefits. Dkt. 37.3 Burrell moves for

summary judgment against MetLife with respect to the LTD benefits. Dkt. 39. Because none of

motions address both of Burrell’s claims against both defendants, the Court construes each as a

motion for partial summary judgment. The Court considers the motions in turn, reviewing each

“independently.” Green, 754 F.3d at 329 (quoting Duval, 722 F.3d at 303).

                        IV.      Deloitte’s Motion for Summary Judgment

    Deloitte moves for summary judgment with respect to the STD benefits, arguing that Deloitte’s

STD plan is a payroll program excluded from ERISA coverage. Dkt. 34. In support of the motion,

Deloitte attaches a declaration by Stephanie Aeder, Managing Director of Total Rewards at

Deloitte (Dkt. 35-1 at 2-3); a declaration by Matthew Hallford, a MetLife Litigation Specialist

(Dkt. 35-2 at 2); and MetLife’s file for Burrell’s Short Term Disability claim (id. at 3-377), which

includes medical records and correspondence.

    A. Burrell Did Not File A Response

    Burrell did not file a response to Deloitte’s motion. However, if the moving party fails to meet

its initial burden, the court must deny the motion for summary judgment even if there is no

response. See FED. R. CIV. P. 56(e) advisory committee’s note to 1963 amendment (“Where the



2
 Deloitte cites no legal support for its claim that it is not a proper party to an ERISA benefits claim for
LTD benefits. Dkt. 34 at 12. Likewise, MetLife argues, without citing authority, that “[b]ecause MetLife is
not responsible for the payment of STD benefits, MetLife cannot be liable for the benefits.” Dkt. 37 at 7.
3
  MetLife does not brief the STD benefits, but adopts and incorporates Deloitte’s Motion for Summary
Judgment and brief in support. Dkt. 37 at 7.
                                                    6
evidentiary matter in support of the motion does not establish the absence of a genuine issue,

summary judgment must be denied even if no opposing evidentiary matter is presented.”); Johnson

v. Pettiford, 442 F.3d 917, 918 (5th Cir. 2006) (“We have recognized the power of district courts

to adopt local rules requiring parties who oppose motions to file statements of opposition. But we

have not approved the automatic grant, upon failure to comply with such rules, of motions that are

dispositive of the litigation.”) (cleaned up); Barrientos v. Mikatsuki Int’l, Inc., No. 1:18-CV-934-

RP, 2019 WL 5784178, at *1 (W.D. Tex. Nov. 6, 2019) (“[S]ummary judgment is not automatic.”).

   If a non-moving party fails to respond to a motion for summary judgment, the Court may accept

the movant’s uncontroverted factual assertions as true. Eversley v. MBank of Dall., 843 F.2d 172,

174 (5th Cir. 1988). The Court therefore accepts the undisputed facts in Deloitte’s motion as true.

   B. Analysis

   Deloitte argues that Burrell has no viable ERISA claim for Short Term Disability benefits

because the STD plan is a payroll program, not an employee benefit plan governed under ERISA.

Dkt. 34 at 15 (citing 29 C.F.R. § 2510.3-1(b)(2)).

   Department of Labor regulations exclude certain payroll practices from ERISA coverage under

a “safe harbor” provision. Parker v. Cooper Tire & Rubber Co., 546 F. App’x 522, 528 (5th Cir.

2014) (citing 29 C.F.R. § 2510.3–1(b)(2)). The Fifth Circuit has called this “the payroll practices

exemption.” Id. Under that exemption, “[a]n ERISA plan shall not include ‘[p]ayment of an

employee’s normal compensation, out of the employer’s general assets, on account of periods of

time during which the employee is physically or mentally unable to perform his or her duties, or

is otherwise absent for medical reasons.’” Parker, 546 F. App’x at 529 (quoting

29 C.F.R. § 2510.3-1(b)(2)). To determine whether an employee benefit plan qualifies as an

ERISA plan, the Fifth Circuit considers whether: “(1) the plan exists; (2) the plan falls within the

safe-harbor provision established by the Department of Labor; and (3) the employer established or

                                                 7
maintained the plan with the intent to benefit employees.” Id. at 527-28 (applying test to a payroll

benefit program) (quoting Peace v. Am. Gen. Life Ins. Co., 462 F.3d 437, 439 (5th Cir. 2006)).

        1. Whether the Plan Exists

    No party disputes the existence of the STD Plan. Deloitte provides a copy of the complete 2014

Short Term Disability policy through which Burrell applied. Dkt. 35-1 at 5-15 (App. 1-11).

        2. Whether the Plan Falls Within the Safe Harbor Provision

    Viewing the evidence in the light most favorable to Burrell, the STD plan falls within the

payroll practice exemption. See Parker, 546 F. App’x at 529 (quoting 29 C.F.R. § 2510.3-1(b)(2)).

First, uncontroverted evidence indicates that the STD plan was paid as part of an employee’s

normal compensation. The terms of the 2014 STD Policy provide that “[t]here is no need to enroll

for STD benefits. If you meet the eligibility requirements . . . coverage is automatic.” Dkt. 35-1 at

7 (App. 3). A salaried employee who works at least 20 hours per week is eligible. Id. at 5 (App. 2).

Aeder also testifies that “[e]ligible employees are automatically enrolled in the STD Program at

no cost to the employees.” Dkt. 35-1 ¶ 3. Second, the evidence indicates that Deloitte paid for the

STD program through general assets. The Policy states that “STD benefits are provided by the

Deloitte U.S. Firms at no cost to you.” Dkt. 35-1 at 7 (App. 3). Aeder testifies that “Deloitte pays

the STD benefits from its general assets.” Dkt. 35-1 ¶ 3. Third, the terms of the policy indicate that

the STD plan covers periods of time when an employee is physically or mentally unable to perform

his or her duties, or is otherwise absent for medical reasons: “[STD] benefits . . . provide you with

income replacement during times when you are unable to work because of a Disability.” Id. at 6

(App. 2).4



4
  The policy defines “Disability” as “an illness, injury, physical condition (including pregnancy) or mental
condition that: Lasts more than seven (7) consecutive calendar days . . . during which period you are unable
to perform your job functions; Requires ongoing treatment or supervision by a health care provider; and
Prevents the continued performance of your job functions.” Dkt. 35-1 at 8 (App. 4).
                                                     8
   Where a court finds that a benefit falls within the safe harbor provision, it need not proceed to

consider the third element to determine whether an employee benefit plan qualifies as an ERISA

plan. See Parker, 546 F. App’x at 529.

   C. Conclusion

   Deloitte’s uncontroverted evidence demonstrates that the STD plan is a payroll practice and

therefore not an ERISA plan. 29 C.F.R. § 2510.3–1(b)(2)). No reasonable trier of fact could

conclude that Burrell is entitled to the STD benefits under ERISA. The undersigned therefore

RECOMMENDS that the District Court GRANT Deloitte’s Motion for Partial Summary

Judgment with respect to Burrell’s claim for Short Term Disability benefits.

                       V.     MetLife’s Motion for Summary Judgment

   In its Motion for Summary Judgment, MetLife argues that it properly denied Burrell’s claim

for long term disability benefits because the medical documentation did not support that Burrell

was disabled during the relevant period. Dkt. 37 at 4. In support of its motion, MetLife relies on a

declaration by Litigation Specialist Hallford and the administrative record for Burrell’s LTD and

STD claims. Burrell filed a response, disputing the standard of review for MetLife’s claim

determination and arguing that the denial of benefits was not supported by substantial evidence.

Dkt. 42. MetLife filed a reply. Dkt. 44. The Court first addresses the proper standard of review,

then turns to MetLife’s claim determination.

   A. The Standard of Review

   “When an ERISA plan lawfully delegates discretionary authority to the plan administrator, a

court reviewing the denial of a claim is limited to assessing whether the administrator abused that

discretion.” Ariana M., 884 F.3d at 248; see also Rittinger v. Healthy All. Life Ins. Co., 914 F.3d

952, 955 (5th Cir. 2019). When a plan does not delegate discretion to a plan administrator validly,

a court reviews denial of benefits de novo. Id. at 255-56 (adopting de novo review for a denial of

                                                 9
benefits on any ground, unless the benefit plan gives the administrator discretionary authority)

(citing Firestone, 489 U.S. at 115).

   The parties dispute which standard applies here. The LTD Plan grants MetLife “discretionary

authority to interpret the terms of the Plan and to determine eligibility for and entitlement to Plan

benefits,” and provides that “[a]ny interpretation or determination made pursuant to such

discretionary authority shall be given full force and effect, unless it can be shown that the

interpretation or determination was arbitrary and capricious.” Dkt. 38-2 at 51 (App. 439). MetLife

argues that this provision controls and that this court must review the claim determination for abuse

of discretion. Dkt. 37 at 5-6.

   Burrell counters that the delegation clause is invalid because Texas prohibits discretionary

clauses in insurance policies. Dkt. 42 at 2-3; TEX. INS. CODE § 1701.062(a); 28 TEX. ADMIN. CODE

§§ 3.1202-03. MetLife responds that Texas law does not govern the LTD Plan because it contains

a New York choice of law provision (Dkt. 38-3 at 58 (App. 721)), Deloitte’s Group Policy is issued

in Connecticut (Dkt. 38-2 at 49 (App. 437)); Dkt. 38-1 ¶ 4 (Hallford Decl.)), and neither state bans

discretionary provisions (Dkt. 37 at 5-6 (citing STATE OF CONNECTICUT INSURANCE DEPARTMENT

BULLETIN HC-67 (March 19, 2008))). MetLife does not provide legal authority on this point of

New York law, but Burrell does not dispute it and the Court is unaware of authority to the contrary.

   Federal common law governs choice of law in an ERISA case. Singletary, 828 F.3d at 351

(citing Jimenez v. Sun Life Assurance Co., 486 F. App’x 398, 407 (5th Cir. 2012) (per curiam)).

The Fifth Circuit has not yet adopted a specific test to decide “residual choice of law disputes in

the ERISA context.” Id. at 351 (citing Jimenez, 486 F. App’x at 406). In both Singletary and

Jimenez, the Fifth Circuit observed that under federal common law, there are “three possible

approaches to resolving this choice of law issue,” but declined to choose among these competing



                                                 10
standards because both Singletary and Jimenez “failed to satisfy [their respective] burdens to

establish that we should not enforce the Policy’s choice of law clause under any standard.”

Singletary, 828 F.3d at 351 (quoting Jimenez, 486 F. App’x at 408). The party opposing a choice

of law provision bears the burden of proving that it should not be enforced. Id. (citing Jimenez,

486 F. App’x at 408).

    Burrell faces the same problem here. He argues that Texas law applies despite the contrary

choice of law provisions because Texas has “the greatest substantial interest”: “[T]his case is being

decided within its courts,” Burrell resides in Texas, and the Defendants do business in Texas.

Dkt. 42 at 3-4. But Burrell cites no federal authority in support of his argument.5 Burrell has not

met his burden to establish that this court should not enforce the LTD choice of law clause under

any federal common law standard.

    The Court concludes that because the parties’ choice of law is either New York or Connecticut

and neither bans discretionary clauses, the LTD Plan validly delegates discretion to MetLife. See

Rittinger, 914 F.3d at 955 (“[E]ven though Texas Insurance Code § 1701.062 bans insurers’ use

of delegation clauses in Texas, Missouri law governs this case.”). The Court therefore reviews

MetLife’s denial of benefits deferentially for abuse of discretion.6




5
  Because federal common law governs this question, Burrell’s reliance on Exxon Mobil Corp. v. Drennen,
452 S.W.3d 319, 324 (Tex. 2014), is misplaced. Even if Texas law applied to the choice of law question,
Burrell addresses only the “substantial relationship” element of the Texas test; he does not address whether
“there is no other reasonable basis for the parties’ choice” or whether “the law of the chosen state would be
contrary to the fundamental policy of a state which has materially greater interest than the chosen state in
the determination of the particular issue and which . . . would be the state of applicable law in the absence
of an effective choice of law.” Id. (citing RESTATEMENT (SECOND) OF CONFLICT OF LAWS § 187(2));
DeSantis v. Wackenhut Corp., 793 S.W.2d 670, 677 (Tex. 1990) (adopting the RESTATEMENT framework)).
6
  Courts refer to the “abuse of discretion” and “arbitrary and capricious” standard interchangeably. “There
is only a semantic, not a substantive, difference between the arbitrary and capricious and the abuse of
discretion standards in the ERISA benefits review context.” Anderson v. Cytec Indus., Inc., 619 F.3d 505,
512 (5th Cir. 2010) (quoting Meditrust Fin. Servs. v. Sterling Chemicals, Inc. 168 F.3d 211, 214 (5th Cir.
1999)) (cleaned up).
                                                     11
   B. The Abuse of Discretion Standard

   A plan administrator

               abuses its discretion where the decision is not based on evidence,
               even if disputable, that clearly supports the basis for its denial. Yet
               [i]f the plan fiduciary’s decision is supported by substantial
               evidence and is not arbitrary or capricious, it must prevail.
               Substantial evidence is more than a scintilla, less than a
               preponderance, and is such relevant evidence as a reasonable mind
               might accept as adequate to support a conclusion.

Rittinger, 914 F.3d at 956 (cleaned up). This review is deferential to the plan administrator: “We

only need ‘assurance that the administrator’s decision falls somewhere on a continuum of

reasonableness—even if on the low end.’” Id. at 957-58 (quoting Burell v. Prudential Ins. Co. of

Am., 820 F.3d 132, 140 (5th Cir. 2016) (cleaned up)). An ERISA claimant bears the burden to

show that the administrator abused its discretion. Nichols v. Reliance Standard Life Ins. Co., 924

F.3d 802, 808 (5th Cir.), cert. denied, 140 S. Ct. 186 (2019).

   C. Undisputed Facts

   None of the material facts are disputed.

       1. Burrell’s Application

   The LTD plan defines disability as “due to Sickness or as a direct result of an accidental injury:

You are receiving Appropriate Care and Treatment and complying with the requirements of such

treatment; and You are unable to earn during the Elimination Period and the next 24 months . . .

more than 80% of Your Presdisability Earnings at Your own job . . . .” Dkt. 38-2 at 19 (App. 407).

Burrell filed a claim for LTD benefits on March 6, 2016. Dkt. 38-6 at 70 (App. 1561). Under the

terms of the LTD plan, Burrell bore the burden to demonstrate his claimed disability. Dkt. 38-2 at

39 (App. 427) (requiring a claimant to submit “Proof”); id. at 22 (App. 410) (defining “Proof”).

   To evaluate his claim, MetLife conducted a telephone interview with Burrell and reviewed his

supporting documentation. During the telephone interview, Burrell advised that he had returned to

                                                 12
work part time for approximately five hours per day and a total of 25 hours per week, but continued

to struggle with concentration, energy, depression, and body inflammation. Dkt. 38-6 at 75

(App. 1566). MetLife reviewed the documentation from Burrell’s STD benefit application and

requested any other supporting documentation. (App. 1557). His LTD claim file contained medical

records from four doctors and one nurse practitioner.

       2. Burrell’s Medical Records

   Dr. Alejandra Carrasco, an Integrative Medicine practitioner, saw Burrell on March 5, 2015.

Dkt. 38-6 at 29-31 (App. 1520-22). Her progress notes reported that Burrell “feels that he is

struggling with everything, feels incredibly fatigued, cannot perform work duties [and] fatigue has

worsened since beginning of the year.” Id. at 30 (App. 1521). Her physical assessment found no

indication of illness other than “dark circles under [his] eyes.” Id. She assessed a diagnosis of

“Fatigue” and recommended “a sabbatical from work because stress and schedule are causing

severe worsening of symptoms.” Id. When Dr. Carrasco saw Burrell again on April 9, 2015, she

observed “extreme physical fatigue” and stated that Plaintiff was not able to function in his current

work environment, but that he could intermittently sit for four hours of an eight-hour day,

intermittently stand for two hours, and intermittently walk for two hours. Dkt. 38-6 at 114 (App.

1605). MetLife considered this “an activity level sufficient for an 8-hour workday.” Dkt. 37 at 9.

Dr. Carrasco assessed Burrell’s range of motion and motor skills and found no physical

impairments. Dkt. 38-6 at 115 (App. 1606). She reported that Burrell “can work zero hours per

day” without explaining her reasoning. Id. She recommended a sabbatical and advised that he

would be able to return to work in three months. Id.

   Dr. Carrasco wrote a letter advising that Burrell was seeking short term disability leave for

“long-standing fatigue.” Dkt. 38-5 at 184 (App. 1399); Dkt. 38-6 at 117 (App. 1608). She

summarized his medical history, including symptoms of extreme fatigue “that significantly

                                                 13
interferes with work and daily activities,” muscle aches, poor sleep, recurring sore throat,

headaches, impairment of memory and concentration, and with “fatigue of greater than one year”

that supported a diagnosis of chronic fatigue syndrome. Id. She reported that she “believe[s] that

he needs several months of rest (free of the duties of his job) to recuperate.” Id. MetLife notes that

Dr. Currasco provided “no medical documentation in support of her opinion.” Dkt. 37 at 9.

   Dr. Carrasco referred Burrell to Dr. Wallace Taylor, an otolaryngologist and integrated

medicine specialist. Dkt. 38-5 at 264-65 (App. 1479-80). Burrell saw Dr. Taylor on May 6, 2015,

May 27, 2015, and June 25, 2015. Dkt. 38-5 at 264-69 (App. 1479-84). Dr. Taylor conducted lab

testing for an infection, including immune markers, and a CT scan of Burrell’s abdomen. Id. These

results were all normal. Dkt. 38-5 at 270-76 (App. 1485-91); Dkt. 38-2 at 141 (App. 529).

Dr. Taylor diagnosed Burrell with fatigue, irritable bowel syndrome (“IBS”), and a “disorder of

the intestine.” Dkt. 38-5 at 268 (App. 1483). He recommended a colonoscopy. Id. Dr. Carl Frank

conducted a colonoscopy and reported normal results. Dkt. 38-5 at 202 (App. 1417).

   Dr. Jeremy Wiseman, Burrell’s primary care physician, approved a Release to Return to Work

on a part-time basis for 20 hours per week beginning on July 2, 2015. Dkt. 38-5 at 186 (App. 1401).

Under “Activity Restrictions,” Dr. Wiseman indicated “No physical limitations.” Under “Other

Restrictions,” Dr. Wiseman’s handwriting is difficult to decipher, but he appears to write: “[please]

[reevaluate] Mr. Burrell’s fatigue and GI issues as needed.” Id.

   The same month, Burrell also saw Dr. Kendal Stewart and nurse practitioner Rebecca Bell for

a genetic report. Dkt. 38-5 at 146 (App. 1361). Burrell again reported complaints of fatigue,

headaches, gastrointestinal concerns, sleep issues, generalized anxiety disorder, chills, dizziness,

fever, disrupted sleep patterns, forgetfulness, weight loss, numbness in extremities, inflammation,

and focus/concentration issues. Id. Noting Burrell’s complaints, Bell reported that “Patient appears



                                                 14
healthy with no notable abnormal signs of distress, mood or pain.” Dkt. 38-5 at 147 (App. 1362).

The results of further blood tests were overall normal. Dkt. 38-6 at 50-58 (App. 1541-49).

   Burrell returned to work part-time from September 2015 to December 2015. Dkt. 38-5 at 65

(App. 1280). At a follow-up appointment with Bell on September 21, 2015, she again found “no

notable abnormal signs of distress, mood or pain.” Dkt. 38-5 at 142 (App. 1357). Her physical

examination of Burrell found normal results, including “no obvious joint issues or limitation of

movement” and normal cerebellar and neurological responses. Id. Bell examined Burrell on two

subsequent visits on November 5, 2015, and April 14, 2016, finding the same results. Dkt. 38-5 at

138-40, 150-52 (App. 1353-55, 1365-67). At the final visit, Bell conducted no diagnostic tests and

directed Burrell to follow up in five to six months. Id. at 151 (App. 1361).

       3. MetLife’s Claim Determination

   A MetLife Nurse Consultant and Claim Specialist reviewed Burrell’s records and

recommended review by an independent physician. Dkt. 38-6 at 153 (App. 1644). Dr. Lucien J.

Parrillo, who is Board Certified in Internal Medicine, Sports Medicine, Preventive Medicine/

Occupational Medicine, and Anesthesiology/Pain Medicine, conducted the review. Dkt. 38-5 at

124-28 (App. 1339-43); Dkt. 38-6 at 162 (App. 1653). Dr. Parrillo reviewed all of Burrell’s

medical records. Dkt. 38-5 at 124-28 (App. 1339-43). Dr. Parrillo concluded that, “[b]ased on the

documentation provided for review, I do not find any objective evidence to support physical

functional limitations beyond the [date] of 04/09/2015,” which was the date he ceased working.

Id. at 126 (App. 1341). Dr. Parrillo explained:

                  The claimant notes that his physical impairments and inability
               to work are secondary to self-reported symptoms of fatigue. The
               objective clinical evidence does not correlate with these complaints.
               The claimant had been examined by several practitioners and there
               were never any objective clinical findings to support the claimant’s
               subjective complaints. There were no neurological deficits, nor was


                                                  15
               there any advanced imaging to support the notion that the claimant
               was physically impaired.
                   Furthermore, there were no specialty consultations to fully
               investigate the claimant’s variety of symptoms. The claimant
               asserted that he had cognitive impairment, but there was no referral
               for formal neuropsychological testing. The claimant is purported to
               have some type of genetic anomaly preventing proper absorption of
               vitamins, but there was never a referral to a Medical Geneticist tor
               formal evaluation. The claimant was noted to have issues with
               hypothyroid disease, low testosterone, and fatigue, but there was no
               evaluation by a board-certified Endocrinologist.
                   In addition, despite claims that the claimant’s fatigue was
               debilitating, there was no further testing to fully identify other more
               likely causes of fatigue such as sleep apnea (no polysomnography
               testing performed), or a full cardiological work-up looking at
               valvulopathies. Lastly, the treating providers never identified the
               claimant’s fatigue as so severe as to interfere with his daily living
               routine or the ability to perform personal care. There was no attempt
               to relinquish the claimant's driver’s license, and no evidence of the
               claimant requiring assistance with activities of daily living.
                   Therefore, I submit the medical evidence contained in the record
               does not substantiate the claimant’s reported “disability” or
               functional impairment as a result of his various symptoms. As a
               result, I opine the claimant does retain the functional ability to return
               to his usual occupation.

Id. at 126-27 (App. 1341-42). MetLife sent a copy of Dr. Parrillo’s report to Burrell’s attorney,

Dr. Stewart, Dr. Carrasco, Dr. Taylor, and Dr. Wiseman, requesting clinical information to support

their conclusions if they did not agree with Dr. Parrillo’s report. Dkt. 38-5 at 102, 109, 116, 123

(App. 1317, 1324, 1331, 1338). MetLife received no response. Dkt. 38-6 at 202 (App. 1693).

   MetLife advised Burrell that his LTD claim was denied, effective October 8, 2015, because he

did not satisfy the definition of “Disability” under the terms of the plan. Dkt. 38-5 at 64

(App. 1279). MetLife summarized its claim review and concluded that “there has been no clinical

evidence to support a disability from April 9, 2015 and beyond.” Dkt. 38-5 at 66 (App. 1281).

   Burrell appealed the LTD claim denial on January 24, 2017. Dkt. 38-2 at 208 (App. 596).

Burrell submitted duplicate records from his original application, new office visit notes from Bell,



                                                  16
medical records from a new doctor, Dr. Amen, a Vocational Assessment, and Medical Affidavits

from Burrell. Dkt. 38-3 at 268-76; Dkt. 38-4; Dkt. 38-5 at 1-45 (App. 931-1260).

   MetLife submitted these records for review on appeal to Dr. Kevin Trangle, an independent

physician and Fellow of the American College of Occupational and Environmental Medicine and

the American Academy of Disability Evaluating Physicians, who is Board Certified in Internal

Medicine. Dkt. 38-2 at 161 (App. 549). Dr. Trangle reviewed the records and concluded that:

                   The medical information contained in the provided records
               failed to substantiate . . . the need for work activity restrictions that
               would have precluded Mr. Burrell from working in his own
               sedentary occupation as of 04/09/2015 and continuing.
                   Instead, the records reflected a plethora of subjective symptoms
               purportedly affecting multiple organ systems without objective
               medical evidence establishing the presence of a pathological process
               and/or condition capable of not only explaining the symptoms but
               also capable of causing physical functional impairment as allege in
               this case.

Dkt. 38-2 at 155 (App. 543). Dr. Trangle reported that Burrell’s “repeated physical examinations”

by his providers were “normal.” Id. Regarding chronic fatigue syndrome in particular, Dr. Trangle

found that “Mr. Burrell’s complaints and objective physical findings were consistent with this

condition,” but the records from his healthcare providers provided “an absence of physical findings

that would explain the severe degree of his self-professed physical functional impairment and

inability to work even in a sedentary capacity.” Id. at 159 (App. 547).

   MetLife again offered Burrell’s attorney an opportunity to provide additional information and

received no response. Dkt. 38-2 at 103 (App. 491). On April 18, 2017, MetLife upheld its original

claim determination denying the LTD claim because Burrell did not demonstrate that he was

unable to earn at least “80% of [his] Presdisability Earnings at [his] own job,” and therefore he

was not disabled under the terms of the LTD plan. Id. at 97-104 (App. 485-92); Dkt. 38-2 at 19

(App. 407).


                                                  17
   D. Analysis

   The Court must evaluate whether, in light of all the evidence relating to Burrell’s claimed

disability, substantial evidence supports MetLife’s determination that Burrell is not disabled under

the terms of the LTD plan. Corry v. Liberty Life Assur. Co. of Bos., 499 F.3d 389, 401-02 (5th Cir.

2007). As noted above, substantial evidence requires “more than a scintilla” but “less than a

preponderance” of evidence. Rittinger, 914 F.3d at 956 (quoting Deters v. Sec’y of Health, Educ.

& Welfare, 789 F.2d 1181, 1185 (5th Cir. 1986)). A court needs only “assurance that the

administrator’s decision falls somewhere on a continuum of reasonableness—even if on the low

end.” Id. at 957-58 (quoting Burell, 820 F.3d at 140). As an ERISA claimant, Burrell bears the

burden to show that MetLife abused its discretion. Nichols, 924 F.3d at 808.

   The Court construes the record in a light most favorable to Burrell and assumes that Burrell

experienced severe and difficult symptoms just as he reported. But even on that basis, the Court

finds that MetLife based its claim determination on substantial evidence because Burrell’s medical

records did not provide objective evidence how his symptoms prevented him from working.

   Dr. Parrillo and Dr. Trangle, MetLife’s consulting physicians, both found that while Burrell

reported many subjective symptoms and saw a series of healthcare providers, none reported any

objective physical, functional, or psychiatric impairments that would prevent Burrell from

working. Although several providers diagnosed him with chronic fatigue syndrome, none specified

how that condition impaired his ability to work. Dr. Carrasco’s letter advising that Burrell was

seeking short term disability leave stated that his extreme fatigue “significantly interferes with

work and daily activities,” but gave no clinical evidence to support that assessment. Dkt. 38-5 at

184 (App. 1399); Dkt. 38-6 at 117 (App. 1608). When Burrell’s primary care physician,

Dr. Wiseman, approved a Release to Return to Work on a part-time basis for 20 hours per week in



                                                18
July 2015, he gave no explanation for that recommendation and indicated “no physical

restrictions.” Dkt. 38-5 at 186 (App. 1401).

   A plan administrator does not abuse its discretion when it relies on an independent expert’s

opinion that a claimant has not offered objective clinical proof of functional limitations that

indicate a disability. See Anderson v. Cytec Indus., Inc., 619 F.3d 505, 513 (5th Cir. 2010).

Although a claim administrator may consider a claimant’s subjective complaints in its claim

determination, it is not required to do so. See Corry, 499 F.3d at 399-401 (affirming ruling that

claim determination was not arbitrary and capricious where claim administrator considered

subjective complaints in disability determination); Spenrath v. Guardian Life Ins. Co. of Am., 564

F. App’x 93, 98 (5th Cir. 2014) (noting that the Fifth Circuit has never held that a claim

administrator must “specifically acknowledge” a claimant’s subjective complaints; affirming that

plan administrator did not abuse its discretion by crediting objective findings over subjective

complaints).

   MetLife also did not abuse its discretion by requiring objective clinical evidence that Burrell

was unable to work.

               A plan administrator does not abuse its discretion by making a
               reasonable request for some objective verification of the functional
               limitations imposed by a medical or psychological condition,
               especially when the effects of that condition are not readily
               ascertainable from treatment and therapy notes—as in this case and
               analogous cases involving, for example, chronic fatigue syndrome.

Anderson, 619 F.3d at 514; see also Corry, 499 F.3d at 401 (affirming that opinions of three

consulting physicians that no objective evidence supported plaintiff’s disability claim based on

chronic fatigue syndrome and fibromyalgia, among other conditions, constituted substantial

evidence to support denial of her disability claim).




                                                 19
   Where a claimant and a claim administrator rely on different expert opinions, a claim

administrator “is vested with discretion to choose one side over the other.” Anderson, 619 F.3d at

513 (quoting Corry, 499 F.3d at 401); see also Simoneaux v. Cont’l Cas. Co., 101 Fed. Appx. 10,

12 (5th Cir. 2004) (“Continental was neither irrational nor arbitrary in failing to give overriding

weight to the treating physician’s statement that [the claimant] was totally disabled, a generalized

statement not supported by objective medical findings.”).

   For a condition such as chronic fatigue syndrome, which may be difficult to diagnose

definitively, a claimant may use objective clinical evidence of functional limitations to

demonstrate difficulty working. See Anderson, 619 F.3d at 514 (“Without some objective

measurement of Anderson’s functional limitations, Cytec had no way to determine whether his

concentration was impaired to the point that he could not perform his job.”) (citations omitted). In

Anderson, the Fifth Circuit cited a similar case from the First Circuit, where the court found that

an insurance company did not abuse its discretion when it “was willing to accept that [the claimant]

suffered from the illnesses she reported to her doctors. . . . [but] wanted objective evidence that

these illnesses rendered her unable to work.” Id. (quoting Boardman v. Prudential Ins. Co. of Am.,

337 F.3d 9, 16-17 n.5 (1st Cir. 2003)). The First Circuit further explained: “While the diagnoses

of chronic fatigue syndrome and fibromyalgia may not lend themselves to objective clinical

findings, the physical limitations imposed by the symptoms of such illnesses do lend themselves

to objective analysis.” Boardman, 337 F.3d at 17. The First Circuit found substantial evidence to

affirm a denial of disability where none of the claimant’s specialists over a period of two years

indicated any limitations or restrictions based on objective findings. Id.

   Burrell bore the burden to demonstrate his disability under the terms of the LTD plan, Dkt. 38-

2 at 39 (App. 427), and he bears the burden here to demonstrate that MetLife’s decision was not

supported by substantial evidence, Nichols, 924 F.3d at 808. He argues that MetLife abused its

                                                 20
discretion in several ways. First, he argues that Metlife “focused entirely on [his] physical

limitations while largely ignoring his inability to focus and concentrate.” Dkt. 42 at 7; see also id.

at 8-9. The record contradicts that argument. MetLife’s experts summarized Burrell’s medical

documentation in detail, including reports that he struggled with fatigue and concentration. See

Dkt. 38-5 at 124-28 (App. 1339-43) (Dr. Parrillo’s review); Dkt. 38-2 at 138-49 (App. 526-37)

(Dr. Trangle’s review). Both Dr. Parrillo and Dr. Trangle also commented on Burrell’s reported

difficulties with focus and concentration. See, e.g., Dkt. 38-5 at 126 (App. 1341) (“The claimant

asserted that he had cognitive impairment, but there was no referral for formal neuropsychological

testing.”); Dkt. 38-2 at 14 (App. 528) (noting that Dr. Carrasco “did not request a

neuropsychological evaluation to evaluate his complaints of impaired memory or concentration”);

id. at 156 (App. 544) (“None of his providers noted any clinical findings of abnormal speech,

thought content, memory, concentration/focus or any abnormal cognitive findings.”). Burrell

offers no evidence that MetLife failed to consider any portion of his medical file.

    Second, Burrell argues that MetLife failed to consider his particular duties as a billing analyst.

Dkt. 42 at 8. But because none of Burrell’s healthcare providers reported objective clinical

evidence that Burrell experienced any functional impairments, it was reasonable that MetLife did

not proceed to consider whether he was unable to perform his particular duties.

    Third, Burrell argues that MetLife improperly rejected the “totality of his medical records.”

Dkt. 42 at 10. But the totality of the record is not the standard in the Fifth Circuit.7 See Corry, 499

F.3d at 402 (“We might well assume . . . that the totality of Corry’s subjective complaints could

suffice to establish substantial evidence of disability; nevertheless, the law requires only that

substantial evidence support a plan fiduciary’s decisions.”) (cleaned up). A district court reviewing


7
 Burrell offers no Fifth Circuit authority to support this argument. In fact, his Response to MetLife’s
Motion for Summary Judgment does not cite a single authority from within the Fifth Circuit. See Dkt. 42.
                                                  21
for abuse of discretion is “not supposed to weigh and balance the evidence”; it must only ask

whether the plan administrator had “more than a scintilla of evidence to support its decision.”

Rittinger, 914 F.3d at 958-59.

    MetLife’s two expert physicians, Dr. Parrillo and Dr. Trangle, opined that Burrell’s medical

records did not provide objective clinical evidence how his symptoms prevented him from

working. The Fifth Circuit has found that comparable evidence satisfies the abuse of discretion

standard. Corry, 499 F.3d at 402 (“[T]he opinions of the three consulting physicians constitute

substantial evidence in support of Liberty’s determination that Corry has no disability that

precludes full-time sedentary work.”) (collecting cases). The Court finds that from the medical

records that Burrell provided, and based on the opinions of Dr. Parrillo and Dr. Trangle, no

reasonable juror could find that MetLife lacked a scintilla of evidence when it concluded that

Burrell had not shown that he was disabled under the LTD plan.

    E. Conclusion

    Based on the foregoing, because MetLife’s long term disability decision is “supported by

substantial evidence and is not arbitrary or capricious, it must prevail.” Rittinger, 914 F.3d at 956

(quoting Holland v. Int’l Paper Co. Ret. Plan, 576 F.3d 240, 246 (5th Cir. 2009)). The undersigned

therefore RECOMMENDS that the District Court GRANT MetLife’s Motion for Summary

Judgment (Dkt. 37).

                       VI.       Burrell’s Motion for Summary Judgment8

    Burrell asks the Court to either “remand this case for further proceedings consistent with this

opinion” or award Burrell the value of his accrued LTD benefits. Dkt. 39 at 25. He argues that

MetLife abused its discretion by (1) requiring objective medical evidence for chronic fatigue


8
 As discussed above, the Court construes this as a motion for partial summary judgment because Burrell
addresses only MetLife’s liability. See Section III supra.
                                                 22
syndrome, (2) ignoring evidence that the Social Security Administration (“SSA”) found Burrell’s

records sufficient to establish disability, (3) relying on flawed expert reports, and (4) failing to

consider Burrell’s ability to perform his specific occupation as a Billing Analyst. Finally, Burrell

argues that MetLife failed to comply with the ERISA notice requirements.9 In support of his

motion, Burrell cites the same disability claim files attached to MetLife’s Motion for Summary

Judgment. He submits no additional exhibits, but does attach an SSA Notice of Award to his reply

brief. Dkt. 44-1. MetLife objects to that exhibit, as discussed infra. Dkt. 45.

    A. Standard of Review

    Burrell argues that this Court must review his LTD claim de novo because the discretionary

clause in the LTD plan is invalid. Dkt. 39 at 22-23. The Court addressed and rejected that argument

in Section V(A) supra. Burrell offers no reason to depart from that analysis. For the reasons

detailed above, the abuse of discretion standard applies here.

    B. Conflict of Interest

    Burrell recites case law for the rule that when an entity both determines whether an employee

is eligible for benefits and pays benefits out of its own pocket, “this dual role creates a conflict of

interest,” and “a reviewing court should consider that conflict as a factor in determining whether

the plan administrator has abused its discretion in denying benefits . . . [but] the significance of the

factor will depend upon the circumstances of the particular case.” Glenn, 554 U.S. at 108. Burrell,

however, offers no evidence or argument how this conflict might have affected MetLife’s claim

determination. The Fifth Circuit has noted that the Supreme Court’s holding in Glenn “directly

repudiated the application of any form of heightened standard of review to claims denials in which



9
 Burrell also argues that MetLife improperly withheld four expert opinions from him. Dkt. 39 at 23. The
parties’ subsequent briefing resolved this issue. Burrell’s argument was the result of an administrative error.
Dkt. 44 at 2.
                                                      23
a conflict of interest is present.” Anderson, 619 F.3d at 512 (quoting Holland, 576 F.3d at 247 n.3);

see also Glenn, 554 U.S. at 123. Where there is substantial evidence supporting the denial of

benefits, “the impact of a structural conflict may be ‘clearly outweighed.’” Nichols, 924 F.3d at

813 (quoting Truitt v. Unum Life Ins. Co. of Am., 729 F.3d 497, 515 (5th Cir. 2013)). Any conflict

of interest is not a significant factor if a claimant fails to come forward with any evidence that the

administrator’s conflict of interest influenced its benefits decision. Id. Because Burrell offers no

evidence that a conflict of interest influenced MetLife’s benefits decision, the Court finds that any

conflict of interest arising from MetLife’s dual role is not a significant factor here.

      C. Whether MetLife Abused Its Discretion

      Burrell raises four reasons why MetLife abused its discretion, two of which the Court

considered and rejected in the discussion of MetLife’s Motion for Summary Judgment.

          1. Requiring objective medical evidence for chronic fatigue syndrome10

      Burrell argues that because “it is well known that chronic fatigue syndrome is defined by the

absence of objective medical evidence,” MetLife imposed an “impossible burden” to qualify for

coverage. Dkt. 39 at 11-12. Burrell cites no Fifth Circuit authority for this argument. Instead, he

points to a case from the Western District of Pennsylvania and an unpublished opinion by the U.S.

Court of Appeals for the Third Circuit. See id. at 11 n.13 (citing Lamanna v. Special Agents Mut.

Benefits Ass’n, 546 F. Supp. 2d 261, 299 (W.D. Pa. 2008) (quoting Lemaire v. Hartford Life &

Acc. Ins. Co., 69 F. App’x 88, 93 (3d Cir. 2003) (“To require ‘objective’ medical evidence to

establish the etiology of chronic fatigue syndrome, which is defined by the absence of objective

medical evidence . . . creates an impossible hurdle for claimants and is arbitrary and capricious

under the heightened standard we apply in this case.”)).



10
     This argument is also addressed in Section V(D) supra.
                                                     24
   The Fifth Circuit is not silent on this question. In this Circuit, a plan administrator does not

abuse its discretion when it relies on an independent expert’s opinion that a claimant has not

offered objective clinical proof of functional limitations that indicate a disability. Anderson, 619

F.3d at 513 (5th Cir. 2010). Furthermore, “[a] plan administrator does not abuse its discretion by

making a reasonable request for some objective verification of the functional limitations imposed

by a medical or psychological condition, especially when the effects of that condition are not

readily ascertainable from treatment and therapy notes—as in this case and analogous cases

involving, for example, chronic fatigue syndrome.” Id. at 514; see also Corry, 499 F.3d at 401

(affirming that opinions of three consulting physicians that no objective evidence supported

plaintiff’s disability claim based on chronic fatigue syndrome and fibromyalgia, among other

conditions, constituted substantial evidence to support denial of her disability claim). The Fifth

Circuit does not require Burrell to prove an unprovable diagnosis; it requires him to provide “some

objective measurement of [his] functional limitations.” Anderson, 619 F.3d at 514.

       2. Ignoring evidence that the Social Security Administration found Burrell’s records
          sufficient to establish disability

   Burrell argues that MetLife failed to adequately address the fact that the SSA awarded him

disability insurance benefits. Dkt. 39 at 15. On this point, Burrell again offers no comment on the

applicable law in the Fifth Circuit, citing only Ninth Circuit authorities. See Dkt. 15 at 10. In the

Fifth Circuit, failure to address a contrary SSA award can suggest procedural unreasonableness in

a plan administrator’s decision that justifies giving more weight to a conflict of interest.

Schexnayder v. Hartford Life & Acc. Ins. Co., 600 F.3d 465, 471 (5th Cir. 2010) (citation omitted).

A plan administrator, however, does not abuse its discretion where it acknowledges an SSA award

but denies benefits based on different eligibility criteria. See Hayes v. Dearborn Nat’l Life Ins. Co.

744 F. App’x 218, 222-23 (5th Cir. 2018).


                                                 25
   In this case, there was no record of an SSA award in Burrell’s LTD claim file and Burrell

attached no evidence of an award to his Motion for Summary Judgment. The only evidence of an

SSA decision in Burrell’s LTD claim file is a denial: Burrell advised MetLife on March 29, 2016

that his application for Social Security disability insurance was denied. Dkt. 38-6 at 79

(App. 1570). Therefore, at the time of MetLife’s claim determination, there was no evidence in his

claim file that the SSA found his records sufficient to establish disability.

   In his reply to MetLife’s response, Burrell for the first time attached evidence of an SSA award.

Dkt. 44-1. The Notice of Award is dated November 29, 2017, and states that Burrell is entitled to

disability benefits from the SSA “beginning June 2016.” Id. at 1. MetLife objects that this exhibit

is not a part of the administrative record and was not considered with Burrell’s LTD claim because

it was issued after MetLife upheld its determination denying the claim and after MetLife’s last

correspondence from Burrell’s counsel on September 19, 2017. See Dkt. 45; Dkt. 38-2 at 66-67,

97 (App. 454-55, 485). Burrell responds that he “strongly believes the record is incomplete without

this exhibit” and that MetLife “has been aware of Plaintiff’s disability status with the Social

Security Administration as Plaintiff stated this fact in its [sic] amended complaint.” Dkt. 46 at 1

(citing Dkt. 12 ¶¶ 35-36).

   The Court’s review of an ERISA claim determination is limited to the administrative record:

               Once the administrative record has been determined, the district
               court may not stray from it but for certain limited exceptions, such
               as the admission of evidence related to how an administrator has
               interpreted terms of the plan in other instances, and evidence,
               including expert opinion, that assists the district court in
               understanding the medical terminology or practice related to a
               claim. Thus, the administrative record consists of relevant
               information made available to the administrator prior to the
               complainant’s filing of a lawsuit and in a manner that gives the
               administrator a fair opportunity to consider it.




                                                 26
Estate of Bratton v. Nat’l Union Fire Ins. Co. of Pittsburgh, PA, 215 F.3d 516, 521 (5th Cir. 2000)

(citation omitted). Because a district court’s review of a claim determination is limited to the

administrative record, a Social Security disability benefits award does not render a contrary

determination an abuse of discretion where there is no evidence that the SSA decision had been

issued at the time the plan administrator determined a claimant was ineligible for benefits. Marrs

v. Prudential Ins. Co. of Am., 444 F. App’x 75, 77 (5th Cir. 2011).

        3. Relying on flawed expert reports

     Next, Burrell argues that MetLife’s experts wrongly required objective evidence from him,

and that MetLife “improperly rejected the reports of [his] treating physicians and the totality of his

medical records in favor of paper review reports.” Dkt. 39 at 16.11 Burrell cites 17 legal authorities

in support of this argument, none from the Fifth Circuit.12 See Dkt. 39 at 15 nn.19-20 & n.29.

     This is the same argument that the Court considered and rejected in Section VI(C)(1) supra.

Burrell’s criticisms of MetLife’s expert physicians suggest a misunderstanding of their role in his

LTD application, as well as his burden of proof. MetLife had no duty to conduct a physical

examination of Burrell. See Truitt, 729 F.3d at 510 (stating that the court’s decision in Vega v.

Nat’l Life Ins. Servs., Inc., 188 F.3d 287, 298 (5th Cir. 1999) (en banc), “forecloses imposing such



11
   Specifically, Burrell argues that Dr. Trangle failed to examine him, required objective evidence for
chronic fatigue syndrome despite the absence of any objective diagnostic test, and “failed to attribute [his]
symptoms to CFS.” Dkt. 39 at 17. He contends—as he did in response to MetLife’s Motion for Summary
Judgment—that Dr. Parrillo “failed to consider Mr. Burrell’s own occupation and failed to give proper
weight and consideration to credible complaints of his inability to focus and concentrate.” Id. at 19. And he
repeats his argument that MetLife’s consultants “overwhelmingly based their conclusions on the lack of
‘objective clinical evidence to support Mr. Burrell’s ‘subjective complaints.’” Id. at 19-20.
12
   Burrell cites Black & Decker Disability Plan v. Nord, 538 U.S. 822, 834 (2003), for the rule that “[p]lan
administrators, of course, may not arbitrarily refuse to credit a claimant’s reliable evidence, including the
opinions of a treating physician.” Dkt. 39 at 16 n.20. He omits the subsequent sentence: “But, we hold,
courts have no warrant to require administrators automatically to accord special weight to the opinions of
a claimant’s physician; nor may courts impose on plan administrators a discrete burden of explanation when
they credit reliable evidence that conflicts with a treating physician’s evaluation.” Nord, 538 U.S. at 834.
This case does not assist him.
                                                     27
a duty to investigate on a plan administrator”). Burrell bore the burden to demonstrate that he

qualified for benefits under the terms of the LTD plan. Dkt. 38-2 at 39 (App. 427) (requiring a

claimant to submit proof that the person has satisfied the benefit conditions and requirements).

Burrell offers no factual reason and no binding authority to find that MetLife’s expert opinions

were not substantial evidence to support the claim determination.

       4. Failing to consider Burrell’s ability to perform his specific occupation

   Burrell contends that MetLife failed to consider his ability to perform his specific job as a

Billing Analyst. The Court addressed this argument in Section V(D) supra. Because none of

Burrell’s healthcare providers reported objective clinical evidence that Burrell experienced any

functional impairments, the Court finds that it was reasonable that MetLife did not proceed to

consider whether he was unable to perform his particular duties.

   D. Whether MetLife Violated ERISA Notice Requirements

   Finally, Burrell alleges that MetLife violated ERISA notice requirements. Federal regulations

require that “the format of [an ERISA] summary plan description must not have the effect to

misleading, misinforming or failing to inform participants and beneficiaries. Any description of

exception, limitations, reductions, and other restrictions of plan benefits shall not be minimized,

rendered obscure or otherwise made to appear unimportant.” 29 C.F.R. § 2520.102-2(b). Burrell

asserts that MetLife provided a summary of benefits to him that does not have the “exact language”

from the LTD policy, “omitted crucial policy language,” and that the language in the summary

“unlawfully and unfairly misinterpreted the definition of disability to one that heightens the

apparent burden” to quality for the LTD benefits. Dkt. 39 at 24. Burrell does not cite the summary.

MetLife responds that Burrell is referencing the Summary Plan Definition (“SPD”), which is a

summary of benefits and not a controlling agreement. Dkt. 41 at 8 (citing Dkt. 38-2 at 19

(App. 407) (LTD Plan definition); id. at 239 (App. 627) (SPD definition)).

                                                28
   Burrell does not explain how the allegedly altered summary materially changed the definition

of disability or his burden of proof. The Court concludes that Burrell has not shown that MetLife

failed to comply with ERISA’s notice provisions.

   E. Conclusion

   Burrell has not shown that MetLife failed to base its claim decision on substantial evidence

and has not met his burden to show that no reasonable juror could find in favor of MetLife. The

undersigned therefore recommends that the District Court DENY Burrell’s Motion for Summary

Judgment (Dkt. 39).

                                VII.    RECOMMENDATION

   Based on the foregoing, the undersigned RECOMMENDS that the District Court GRANT

Deloitte’s Motion for Partial Summary Judgment on Burrell’s claim for benefits under the Short

Term Disability plan. (Dkt. 34); GRANT MetLife’s Motion for Summary Judgment on Burrell’s

claim for benefits under the Long Term Disability plan (Dkt. 37); and DENY Burrell’s Motion for

Summary Judgment (Dkt. 39).

   IT IS FURTHER ORDERED that the Clerk remove this case from the Magistrate Court’s

docket and RETURN it to the docket of the Honorable Robert Pitman.

                                       VIII. WARNINGS

   The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. Battle v. U.S.

Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file written objections to

the proposed findings and recommendations contained in this Report within fourteen (14) days

after the party is served with a copy of the Report shall bar that party from de novo review by the

District Court of the proposed findings and recommendations in the Report and, except on grounds

                                                29
of plain error, shall bar the party from appellate review of unobjected-to proposed factual findings

and legal conclusions accepted by the District Court. See 28 U.S.C. § 636(b)(1)(C); Thomas v.

Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1428-29

(5th Cir. 1996) (en banc).

   SIGNED on February 3, 2020.



                                                  SUSAN HIGHTOWER
                                                  UNITED STATES MAGISTRATE JUDGE




                                                30
